PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,832,331
Issue Date: 10 Nov 2020
Application No. 15/209,971
Filing or 371(c) Date: 14 Jul 2016
Attorney Docket No. 34676-00074-NP1
:
:
:
:	DECISION ON PETITION
:
:
:


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705(b) on November 11, 2020, which requests the United States Patent and Trademark Office (“USPTO”) adjust the PTA from 579 days to 611 days.   The USPTO’s redetermination of the PTA indicates the correct PTA is 611 days.  

The petition is granted. 
Relevant Procedural History

The patent issued with a PTA determination of 579 days on November 10, 2020.   The instant request seeking an adjustment of 611 days was timely filed on November 11, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 505 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 121 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
47 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 579 days (505 days of A Delay + 121 days of B Delay + 0 days of C Delay - 0 days of Overlap - 47 days of Applicant Delay).

The Request asserts the Office should not have charged applicant with a 32 day reduction under 37 CFR 1.704(c)(8) for the purported filing of an amendment on October 28, 2019, after a reply was filed on September 26, 2019, because no such filing took place. The Request asserts the total period of Applicant Delay is 15 days, and the PTA is 611 days (505 days of A Delay + 121 days of B Delay + 0 days of C Delay - 0 days of Overlap - 15 days of Applicant Delay).

The Office concurs no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of an amendment on October 28, 2019. The correct period of Applicant Delay is 15 days.  Therefore, the correct PTA is 611 days (505 days of A Delay + 121 days of B Delay + 0 days of C Delay - 0 days of Overlap - 15 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 505 days. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 505 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 121 days. The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 121 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the period of Applicant Delay is 47 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 15 days.

The Request asserts the Office should not have charged applicant with a 32 day period of reduction under 37 CFR 1.704(c)(8) for the filing of an amendment on October 28, 2019 after a reply was filed on September 26, 2019 because no such filing took place.

A review of the image file wrapper for the application reveals applicant is correct. Applicant filed a Request for Continued Examination (“RCE”) on September 26, 2019, in response to the final Office action, mailed June 28, 2019. The required submission under 37 CFR 1.114 was an amendment. No further amendment was filed on October 28, 2019. Nothing was filed on October 28, 2019. It appears October 28, 2019 was the date the amendment submitted with the September 26, 2019 RCE was forwarded to the examiner. Applicant was erroneously charged with a 32 day period of reduction under 37 CFR 1.704(c)(8) for a filing that never took place.The 32 day period of reduction has been removed.

The period of Applicant Delay is 15 days.

Conclusion

The Request asserts the period of Applicant Delay is 15 days, and the PTA is 611 days (505 days of A Delay + 121 days of B Delay + 0 days of C Delay - 0 days of Overlap - 15 days of Applicant Delay).

As previously discussed, the Office concurs the correct period of Applicant Delay is 15 days.
Therefore, the correct PTA is 611 days (505 days of A Delay + 121 days of B Delay + 0 days of C Delay - 0 days of Overlap - 15 days of Applicant Delay).

The Office will sua sponte issue a certificate of correction adjusting the PTA to six hundred eleven (611) days.

The application is being referred to the Certificates of Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by six hundred eleven (611) days.		

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:	 Draft Certificate of Correction